                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

LESLIE MCGINNIS,

                       Plaintiff,                            Case No. 16-cv-13461

v.                                                           Honorable Thomas L. Ludington

HUQ, et al,

                  Defendants.
__________________________________________/

                          ORDER DENYING MOTION TO AMEND

       On September 23, 2016, Plaintiff Leslie McGinnis filed a complaint asserting deliberate

indifference and excessive force claims against Defendants, staff members at the Wayne County

Jail. ECF No. 1. Plaintiff is currently incarcerated and representing himself pro se. On January 3,

2017, this case was referred to Magistrate Judge David R. Grand. ECF No. 9. Defendants filed a

motion for summary judgment on December 12, 2017. ECF No. 35. On April 30, 2018, Judge

Grand issued a report recommending that the motion for summary judgment be granted and the

complaint be dismissed. ECF No. 68.

       On May 21, 2018, the Court received a letter from Plaintiff dated May 16, 2018. In the

letter, Plaintiff requested a sixty day extension of the deadline to object to the report and

recommendation. He explained that he “had problems accessing the library” and computer. ECF

No. 70. The Court construed the letter as a request for an extension of time to object to the report

and recommendation and granted it in part. The Court reasoned: “A thirty day extension will be

sufficient for Plaintiff to evaluate the report and recommendation and determine whether any

specific and palpable errors are contained within.” Id.
       The next month, the Court received a letter from Plaintiff dated June 16, 2018. ECF No.

71. In it, he requested another extension to file his objections to Judge Grand’s recommendation.

Id. The request was denied because Plaintiff provided an insufficient explanation as to why he

could not submit his objections within the previous 30-day extension. On June 28, 2018, Judge

Grand’s report was adopted and Plaintiff’s claim was dismissed. ECF Nos. 72, 73.

       On July 2, 2018, Plaintiff filed a motion to stay proceedings. ECF No. 75. On July 23,

2018, Plaintiff filed a motion to amend. ECF No. 77. Both motions were denied. ECF No. 82.

Plaintiff then filed a notice of appeal challenging the Court’s order. ECF No. 83. On December

10, 2018, Plaintiff filed a “Motion to Alter, Amend, or For Reconsideration of Judge Ludington’s

Order.” ECF No. 86. The motion was denied because Plaintiff had already appealed this same

issue to the Sixth Circuit for determination. ECF No. 90.

       Plaintiff has now filed a motion to amend his original notice of appeal to include an appeal

of the Court’s denial of his most recent motion. ECF No. 91. However, as stated in the Court’s

previous order, the Court was divested of jurisdiction when Plaintiff filed his notice of appeal.

Griggs v. Provident Consumer Discount Co., 103 S. Ct. 400, 402 (1982) (“The filing of a notice

of appeal is an event of jurisdictional significance—it confers jurisdiction on the court of appeals

and divests the district court of its control over those aspects of the case involved in the appeal.”).

Accordingly, Plaintiff’s motion will be denied.

       Additionally, Plaintiff filed an application to proceed without prepaying fees or costs. ECF

No. 88. Because the Court has been divested of jurisdiction, Plaintiff’s application will be

transferred to the Sixth Circuit. See Glick v. U.S. Civil Service Com’n, 567 F. Supp. 1483, 1490

(N.D. Ill. 1983).

       Accordingly, it is ORDERED that Plaintiff’s motion to amend, ECF No. 91, is DENIED.



                                                 -2-
      It is further ORDERED that the application to proceed in forma pauperis, ECF No. 88, is

TRANSFERRED to the United States Court of Appeals for the Sixth Circuit pursuant to 28

U.S.C. §1631.


                Dated: April 15, 2019                                        s/Thomas L. Ludington
                                                                             THOMAS L. LUDINGTON
                                                                             United States District Judge




                                                PROOF OF SERVICE

                        The undersigned certifies that a copy of the foregoing order was served
                        upon each attorney of record herein by electronic means and to Leslie
                        McGinnis #139325, EARNEST C. BROOKS CORRECTIONAL
                        FACILITY, 2500 S. SHERIDAN DRIVE, MUSKEGON HEIGHTS,
                        MI 49444 by first class U.S. mail on April 15, 2019.

                                                         s/Kelly Winslow
                                                         KELLY WINSLOW, Case Manager




                                                         -3-
